United States Court of Appeals
                      For the First Circuit


No. 21-1411

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                        NELSON JEAN DION,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                              Before

                       Barron, Chief Judge,
                Selya and Howard, Circuit Judges.


     David J. Bobrow, with whom Bedard & Bobrow, P.C. was on brief,
for appellant.
     Mahogane Denea Reed, Attorney, Appellate Section, Criminal
Division, United States Department of Justice, with whom Darcie N.
McElwee, United States Attorney, and Benjamin M. Block, Assistant
United States Attorney, were on brief, for appellee.



                          June 16, 2022
           SELYA, Circuit Judge.       Defendant-appellant Nelson Jean

Dion challenges his conviction for interstate violation of a

protection order under 18 U.S.C. § 2262(a)(1) — an offense created

by the Violence Against Women Act of 1994 (VAWA), Pub. L. 103-322,

§ 40001, 108 Stat. 1796, 1902 (1994).          His appeal presents a

question of first impression as to whether the no-contact and stay-

away provisions in a conditional release order — requiring a

defendant to refrain from contact with the victim of the alleged

crime and to stay away from locations frequented by that victim —

may constitute a "protection order" as defined by the VAWA.            See

18 U.S.C. § 2266(5).    We answer this question in the affirmative

and uphold the district court's denial of the defendant's motion

to dismiss. And as a result, we uphold the defendant's conviction.

                                   I

           We briefly rehearse the relevant facts and travel of the

case.   In April of 2016, local authorities arrested the defendant

and charged him with felony aggravated assault under Maine law.

See Me. Rev. Stat. Ann. tit. 17-A, § 208(1)(A).            The offense

involved   the   defendant's   long-term   girlfriend,   T.N.   (who   had

reported to the police that she had been physically assaulted).

Following a bail hearing, a state-court judge issued a conditional

release order. This order was issued on a standardized form, which

included a no-contact provision that identified T.N. and contained

marks indicating that the defendant was ordered to stay away from


                                 - 2 -
certain locations (such as T.N.'s residence).             Although the box

next to the no-contact provision was left unchecked, the executed

version of the defendant's bail-bond agreement reflects that he

agreed to cease communication with T.N. and stay away from the

locations identified in the conditional release order throughout

the period of his conditional release.

            The   assault   charge    was    eventually   dismissed   due   to

T.N.'s untimely death.      Three years later, though, a federal grand

jury sitting in the District of Maine returned an indictment that

charged the defendant — in two counts — with interstate violation

of a protection order. See 18 U.S.C. § 2262(a)(1). The indictment

alleged that between April and June of 2016, the defendant traveled

back and forth between Maine and New Hampshire, intending to have

direct contact and communication with, and be in physical proximity

to, T.N., in violation of a protection order.

            The defendant moved to dismiss the indictment on two

grounds.    See Fed. R. Crim. P. 12(b).         First, he claimed that the

conditional release order was not a "protection order" as defined

in 18 U.S.C. § 2266(5).         Second, he claimed that the charges

against him abridged the Due Process Clause.               See U.S. Const.

amend. V.

            The district court rejected both claims.             See United

States v. Dion, No. 19-176, 2020 WL 1450441, at *3 (D. Me. Mar.

25, 2020).    Interpreting the statutory definition of "protection


                                     - 3 -
order" as "clearly encompass[ing] the bail order" based on the

"plain language" of the statute, the district court jettisoned the

defendant's first claim.    Id. at *1-2.    The court then found the

defendant's constitutional claim wanting.     See id. at *2-3.

           The defendant subsequently entered a conditional guilty

plea, see Fed. R. Crim. P. 11(a)(2), reserving the right to appeal

from the denial of his motion to dismiss.        The district court

sentenced him to concurrent thirty-one-month terms of immurement

on the charged counts.   This timely appeal followed.

                                 II

           In this court, the defendant does not break new ground

but, rather, reprises arguments that he made below.       To set the

stage for our consideration of those arguments, we note that

Federal Rule of Criminal Procedure 12(b)(1) allows for pretrial

consideration of motions that are based on "any defense, objection,

or request that the court can determine without a trial on the

merits."   Fed. R. Crim. P. 12(b)(1).   Typically, when such a motion

seeks to dismiss an indictment, its resolution will turn on pure

questions of law regarding the sufficiency of the indictment's

allegations.   See United States v. Brissette, 919 F.3d 670, 675

(1st Cir. 2019).   Sometimes, however, resolving such a motion may

require addressing facts that are not alleged in the indictment.

In that event, a court still may resolve a "pretrial motion to

dismiss an indictment where the government does not dispute the


                               - 4 -
ability of the court to reach the motion and proffers, stipulates,

or otherwise does not dispute the pertinent facts."           United States

v. Musso, 914 F.3d 26, 29-30 (1st Cir. 2019) (quoting United States

v. Weaver, 659 F.3d 353, 355 n* (4th Cir. 2011)).

           With this preface in place, we turn to the defendant's

asseverational array.      Our standard of review is straightforward.

As the facts necessary to resolve this appeal are undisputed, we

address only questions of law, which engender de novo review.            See

id. at 30; United States v. Therrien, 847 F.3d 9, 14 (1st Cir.

2017).

                                      A

           Before we grapple with the defendant's main contentions,

we pause to address a subsidiary issue.           The indictment charged

the   defendant   with    violating    18    U.S.C.   § 2262(a)(1),    which

criminalizes, in relevant part, "travel[] in interstate or foreign

commerce . . . with the intent to engage in conduct that violates

the portion of a protection order that prohibits or provides

protection   against     violence,    threats,   or   harassment   against,

contact or communication with, or physical proximity to, another

person . . . and    subsequent[]      engage[ment]     in   such   conduct."

Here, the defendant is alleged to have violated the no-contact and

stay-away provisions (collectively, the No-Contact Order) in the

conditional release order.




                                     - 5 -
            Maine     law   authorizes     courts   to    "order     the   pretrial

release"    of    a   defendant   "on    a    condition      or    combination    of

conditions."       Me. Rev. Stat. Ann. tit. 15, § 1026(3).                 Although

denominated "conditions of release," such provisions are full-

fledged orders of the court:               Maine law makes it a crime to

"violate[] a condition of release."            Id. § 1092(1).        The defendant

does not dispute that such conditions of release are generally

binding.        He does, however, suggest that the No-Contact Order

imposed in his case was not in force.               This suggestion is based

upon what appears to be a scrivener's error:                      an unchecked box

next to the printed no-contact provision.

            We conclude that the defendant's suggestion is specious.

The conditional release order indicates that it was intended to be

"attached" to the bail bond, which itself contains the defendant's

signed agreement to refrain from contact with T.N.                   Moreover, the

defendant concedes in his brief that he was advised of the no-

contact requirement during his bail hearing.                  It is, therefore,

abundantly clear that the defendant was aware of the requirement

and   by   no    means   prejudiced   by     any   missing    checkmark     in   the

conditional release order.        Cf. United States v. Merced-García, 24

F.4th 76, 80 (1st Cir. 2022) (finding on plain error review that

defendant was not prejudiced by unsigned section of plea agreement

in part because agreement itself was signed); United States v.

Meléndez-Santana, 353 F.3d 93, 100 (1st Cir. 2003) (concluding


                                      - 6 -
that conditions stated orally at sentencing control even though

conditions      of    release       in   written         sentencing       order       differ

materially), overruled in part on other grounds by United States

v.   Padilla,       415   F.3d   211,    215      (1st    Cir.        2005)    (en    banc).

Consequently, we continue our analysis secure in the knowledge

that    the    No-Contact        Order      prohibited          the     defendant       from

communicating with T.N.

                                            B

              The defendant's principal challenge to the indictment

rests on the premise that, as a matter of law, neither the

conditional release order nor any part of it is a "protection

order" within the meaning of 18 U.S.C. § 2262(a)(1).                          This premise

is flawed and, thus, the defendant's challenge fails.

              The    term    "protection        order,"    as    used     in    18    U.S.C.

§ 2262(a)(1), takes the meaning provided in 18 U.S.C. § 2266 (the

relevant "Definitions" provision of the VAWA).                          The defendant's

challenge requires us to train the lens of our inquiry on whether

the No-Contact Order satisfies the definition supplied in section

2266.    See Babbitt v. Sweet Home Chapter of Cmtys. for a Great

Or.,    515   U.S.    687,    697    n.10   (1995)        (explaining         that,    where

"Congress explicitly defined the operative term," a court must

focus on the statutory definition).                To the extent that any aspect

of the statutory definition is unclear, a court may consider the

ordinary meaning of the defined term.                       See United States v.


                                         - 7 -
Stevens, 559 U.S. 460, 474 (2010); see also Bond v. United States,

572 U.S. 844, 861 (2014) ("In settling on a fair reading of a

statute, it is not unusual to consider the ordinary meaning of a

defined term, particularly when there is dissonance between that

ordinary meaning and the reach of the definition.").

            Section   2266(5)'s    definition    of   "protection   order"

encompasses two subsections.         See   18 U.S.C. § 2266(5).          The

relevant    subsection   broadly   defines   a   "protection    order"   as

including

            any injunction, restraining order, or any
            other order issued by a civil or criminal
            court for the purpose of preventing violent or
            threatening acts or harassment against, sexual
            violence, or contact or communication with or
            physical   proximity   to,   another   person,
            including any temporary or final order issued
            by a civil or criminal court whether obtained
            by filing an independent action or as a
            pendente lite order in another proceeding so
            long as any civil or criminal order was issued
            in response to a complaint, petition, or
            motion filed by or on behalf of a person
            seeking protection[.]

Id. § 2266(5)(A). The opening clause of this subsection identifies

three types of orders that may constitute "protection order[s]."

Neither party suggests that the No-Contact Order fits within the

description of either of the first two types.             That leaves the

third type.

            The third type — "any other order issued by a civil or

criminal court" — is obviously a catch-all.           Its wording reflects



                                   - 8 -
Congress's intent to include within the statutory sweep a wide

swath of court orders that are not specifically delineated.                  This

broadly inclusive intent is apparent from the open-ended language

indicating that "any other order issued by a civil or criminal

court"   may,   under    particular        circumstances,        constitute     a

"protection order."      The word "any," in particular, "has an

expansive meaning," Patel v. Garland, 142 S. Ct. 1614, 1622 (2022)

(quoting Babb v. Wilkie, 140 S. Ct. 1168, 1173 n.2 (2020)), that

is most naturally read to modify "other order issued by a civil or

criminal court," denoting such a court order of whatever kind, see

Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S. 1, 9-

10 (2011) (reasoning that statutory phrase including term "any"

"suggests a broad interpretation"); Salinas v. United States, 522

U.S. 52, 56-58 (1997) (explaining that the term "any" reflects

"expansive" language).      This commodious phrasing leaves no doubt

that Congress did not intend to exclude particular kinds of orders

simply because they were left unmentioned.                 See Chevron U.S.A.

Inc. v. Echazabal, 536 U.S. 73, 80 (2002); see also United States

v.   Contreras-Hernandez,    628    F.3d    1169,   1172     (9th   Cir.    2011)

(rejecting   inference   that      unmentioned      item    is   excluded     and

explaining that "catchall language" "suggests a broader reach").

Consequently, the bare fact that the statutory definition does not

specifically mention     conditional release         orders or no-contact

orders is not dispositive.


                                    - 9 -
          None of this is to say that the catch-all category is

unbounded.    Most     naturally     read,   the   statutory    definition

circumscribes the catch-all category by two limitations.1          First,

a "protection order" must have been issued for one of the purposes

described in the definition.       See 18 U.S.C. § 2266(5)(A).     Second,

"any other order issued by a civil or criminal court" may be a

"protection order" only "so long as" it is "issued in response to

a complaint, petition, or motion filed by or on behalf of a person

seeking protection."    Id.

          The defendant does not dispute that the No-Contact Order

in this case was issued for the purpose of preventing "contact or

communication with or physical proximity to" T.N.         Id.    Nor could

he:   the No-Contact Order was designed to prevent the defendant

both from contacting T.N. and from being in physical proximity to

places frequented by her.      The defendant does contend, however,

that the second limitation (the "so long as" clause) has not been


      1The defendant does not contend that the catch-all category
should be constrained in any relevant way by the application of
the interpretive maxim ejusdem generis. That maxim teaches that
when a general term follows specific terms, the general term covers
only examples of the same type as the preceding specific terms.
See Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 163
n.19 (2012). Although "firmly established," the maxim "is only an
instrumentality for ascertaining the correct meaning of words when
there is uncertainty." Garcia v. United States, 469 U.S. 70, 74-
75 (1984) (quoting Harrison v. PPG Indus., Inc., 446 U.S. 578, 588
(1980)). This interpretive canon has no bearing here, inasmuch as
express textual limitations provide sufficient guidance as to what
Congress intended to include in the catch-all category.


                                   - 10 -
satisfied — a deficiency that, in his view, prohibits the inclusion

of the No-Contact Order in the catch-all category.

           The government demurs.           It maintains that the second

limitation does not narrow the catch-all category because those

parts of the definition are separated by a different clause that

begins with the word "including."             Relying on the decision in

United States v. Cline, 986 F.3d 873, 876 (5th Cir. 2021), the

government submits that the "so long as" clause is best understood

as modifying the orders described in the "including" clause but

not the orders encompassed by the earlier clauses, like the catch-

all category.

           In   Cline,    the    Fifth    Circuit   rejected   a   defendant's

argument that a mandatory protection order was not a "protection

order" as defined in section 2266(5).               See id. at 875-76.      The

Cline defendant argued that because the order was issued sua sponte

pursuant to a statute, it did not satisfy the conditions described

in the "so long as" clause.          See id. at 875.      The Fifth Circuit

gave this argument short shrift.             It declared that the orders

described after the word "including" were merely illustrative and

did not limit the sweeping definition provided in the opening

clause.   See id. at 876.       Applying the nearest-reasonable-referent

canon (an interpretative canon teaching that an adverbial phrase

ordinarily should apply to its nearest reasonable referent), the

court   noted   that     the    nearest    reasonable    referents    for   the


                                    - 11 -
conditions stated in the "so long as" clause were those orders

described in the "including" clause.            Id.

            Our reading of the definition differs somewhat from that

of the Cline court.         We conclude that the "so long as" clause

applies    four-square     to   the   catch-all     category      of       "any   other

order."2     "So long as" is familiar language and bears the same

meaning as "provided that."           That phrase introduces a condition.

The Fifth Circuit's reading would render that condition without

bite, as it would apply only to some examples of "other order[s]."

Although the government argues that this result is permissible

based on the expansive nature of the definition, we decline its

invitation    to   adopt   a    construction    that   renders         a    condition

nugatory.     We think that the more sensible reading — to give the

conditional    language     effect    —   is   to   read   that    condition         as

applicable to the category of orders preceding those described in

the "including" clause.         See Brown v. United Airlines, Inc., 720

F.3d 60, 68 (1st Cir. 2013) ("[I]t is settled law that courts

should strive to breathe life into every word and phrase in a

statute.").     The appropriateness of that reading is confirmed by

the language of the "so long as" clause, which refers to "any civil


     2 The Cline court acknowledged that this reading may well be
warranted, and ultimately determined that the mandatory protection
order was a "restraining order." See 986 F.3d at 876 ("At most,
the limitation would apply to the clause preceding the illustrative
category, which defines a protection order as including 'any other
order' that meets certain characteristics.").


                                      - 12 -
or criminal order," and mirrors the subject matter of the catch-

all category.

            Had Congress included a comma before the "so long as"

clause, we doubt that there would be any question about the

clause's proper construction.         We acknowledge that the absence of

that punctuation renders the sentence somewhat awkward — but its

meaning remains apparent. And where, as here, meaning is apparent,

we   will   not    accord    decretory       significance      to   omissions    in

punctuation.       See Barrett v. Van Pelt, 268 U.S. 85, 91 (1925)

("Punctuation      is   a   minor,   and     not   a   controlling    element     in

interpretation, and courts will disregard the punctuation of a

statute, or re-punctuate it, if need be, to give effect to what

otherwise appears to be its purpose and true meaning." (quoting

Chi., Milwaukee & St. Paul Ry. Co. v. Voelker, 129 F. 522, 527

(8th Cir. 1904))); Ewing's Lessee v. Burnet, 36 U.S. (11 Pet.) 41,

54 (1837) ("Punctuation is a most fallible standard by which to

interpret   a     writing . . . .").          Because    the    clause   is     most

naturally read as limiting the catch-all category, that is how we

read it.

                                         C

            The question remains whether the "so long as" clause

extends to the No-Contact Order.             There is more to that question

than meets the eye.




                                     - 13 -
          The "so long as" clause has four distinct elements.               It

requires that "any civil or criminal order" be (1) "issued in

response" (2) "to a complaint, petition, or motion" that is (3)

"filed" (4) "by or on behalf of a person seeking protection."               18

U.S.C. § 2266(5)(A).     The defendant barely develops any argument

particular to this clause and (from what we can tell) he only

contests the fourth element.3           We thus accept the government's

unchallenged representation that the other elements are satisfied

because the   No-Contact Order was issued in material part in

response to a prosecutor's oral motion for no-contact and stay-

away conditions.     The question, then, is whether that motion was

submitted "by or on behalf of a person seeking protection."

          It cannot be gainsaid that T.N. was a "person seeking

protection"   from   abuse   of   the    kind   with   which   the   VAWA   is

concerned.4   She was a victim who sought protection by complaining



     3 The defendant categorically contends that the "so long as"
clause means "either the person being protected must seek the
protection order or be seeking protection, or someone on behalf of
that person has to request the Maine judiciary to order
protection." He asserts, without elaboration, that a "bail order
does not fit this definition," and that even if it did, "there is
no evidence on this record that T.N. herself sought a no-contact
provision" in the conditional release order. Fairly read, we deem
the defendant's textual argument as one premised exclusively on
the fourth element.
     4The circumstances of this case do not require that we address
the extent (if any) to which a "person seeking protection"
encompasses protection against abuse other than abuse of the kind
that the VAWA was intended to proscribe (such as, intimidation of
a witness who is not a victim).


                                  - 14 -
of abuse to the authorities.        She made an allegation of physical

abuse at the hands of her long-term boyfriend (the defendant),

thus initiating a criminal charge of aggravated assault.                That

fact is self-evident and, in all events, the defendant does not

challenge the government's representation.

            This leaves the issue of whether the prosecutor's motion

for the no-contact and stay-away conditions was made "on behalf

of" T.N.    The parties have divergent views on how to understand

"on behalf of" as used in the "so long as" clause.            The defendant

suggests that a prosecutor cannot be said to have acted "on behalf

of" the victim because the victim is not the prosecutor's client

but, rather, the prosecutor acts for the state.              The government

rejoins that the prosecutor sought the No-Contact Order "on behalf

of" T.N. because the no-contact and stay-away provisions were in

the interest of and for the benefit of T.N.

            Were   we   to   consider   the   phrase   "on   behalf   of"   in

isolation, it would be difficult to discern what was meant by

Congress.    Some sources indicate that the "traditional" usage of

"on behalf of" was to signify "as the agent or representative of"

and was distinct from the phrase "in behalf of," which signified

"in the interest of" or "for the benefit of."          See Bryan A. Garner,

Garner's Modern American Usage 103 (4th ed. 2016).           But Congress's

use of the preposition "on" rather than "in" provides no helpful

clue:   "[i]n current usage, the distinction is seldom followed."


                                   - 15 -
Id.; see 2 Oxford English Dictionary 73 (2d ed. 1989) (explaining

that "on behalf" is used "in the sense of" "in behalf" in "recent

use,"   referring       to    texts    from    the    eighteenth      and   nineteenth

centuries).      And it is likely that such a distinction "never had

a sound basis in actual usage."                 Behalf, Merriam-Webster Online

Dictionary,         https://www.merriam-webster.com/dictionary/behalf

(explaining      that    in     American       English,      "the   distinction    is

frequently not observed").

            Rather, at the time of the statute's enactment, as now,

the prepositional phrase "on behalf of" had more than one meaning.

See Webster's Third New International Dictionary of the English

Language Unabridged 198 (1981) (defining both "on behalf of" and

"in behalf of" as "in the interest of," "as the representative

of," or "for the benefit of").                    The phrase may be narrowly

understood as describing an agency principle, as in, a party acting

as a "representative of" a client.                See id.      But the phrase also

may be more broadly understood as describing the purpose of some

act:    for example, "on behalf of" can mean either "in the interest

of" or "for the benefit of."             See id.; see also Madden v. Cowen &

Co., 576 F.3d 957, 973 (9th Cir. 2009) (holding that "on behalf

of" as used in federal securities law means "in the interest of,

as a representative of, or for the benefit of");                    United States v.

Frazier,    53   F.3d        1105,    1112    (10th   Cir.    1995)    (interpreting

guidelines sentencing enhancement using phrase "on behalf of," and


                                         - 16 -
beginning with premise that "literal" meaning could be "as a

representative of" or "in the interest or aid of").

            The multiple meanings of "on behalf of" suggest that the

statutory text may be ambiguous, leading us to question whether

the rule of lenity may be in play.             That rule is a principle of

statutory   construction       that    requires   narrow    constructions     of

ambiguous criminal statutes.           See Kasten, 563 U.S. at 16.       But it

applies when a criminal statute contains a "grievous ambiguity or

uncertainty," and "only if, 'after seizing everything from which

aid can be derived,'" a court "can make no more than a guess as to

what Congress intended."         Muscarello v. United States, 524 U.S.

125, 138–39 (1998) (quoting Staples v. United States, 511 U.S.

600, 629 n.17 (1994), and United States v. Wells, 519 U.S. 482,

499 (1997)) (internal quotation marks omitted); see Ocasio v.

United States, 136 S. Ct. 1423, 1434 n.8 (2016); United States v.

Báez-Martínez, 950 F.3d 119, 129 (1st Cir. 2020).             In other words,

a "grievous ambiguity" requires more than the "simple existence of

some statutory ambiguity."            Muscarello, 524 U.S. at 138-39; see

Shular v. United States, 140 S. Ct. 779, 787 (2020).                Because any

ambiguity latent in the phrase "on behalf of" is resolved by

reference to the statute's text and context, we conclude that the

rule of lenity has no application here.

            At   any   rate,   the    defendant   —   on   appeal   —   has   not

developed any argument that such a grievous ambiguity exists.                 The


                                      - 17 -
only rule-of-lenity argument that the defendant makes in this court

relates to supposed ambiguity arising from the No-Contact Order's

unchecked box (an entirely different issue). See supra Part II(A).

As to the meaning of the "on behalf of" language, any rule-of-

lenity argument is therefore waived. See United States v. Zannino,

895 F.2d 1, 17 (1st Cir. 1990) (referring to "the settled appellate

rule that issues adverted to in a perfunctory manner, unaccompanied

by some effort at developed argumentation, are deemed waived");

see also United States v. De la Cruz, 998 F.3d 508, 519 n.12 (1st

Cir. 2021) (deeming lenity argument waived); United States v.

Voisine, 778 F.3d 176, 185 n.4 (1st Cir. 2015) (same).

              In all events, the rule of lenity has no application

here.    To verify this conclusion, we first repair to the language

of the statute itself, mindful that we must consider the statutory

"text, structure, history, and purpose" before the rule of lenity

comes into play.     Barber v. Thomas, 560 U.S. 474, 488 (2010); see

Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997) (explaining

that    the   "plainness   or   ambiguity   of   statutory   language   is

determined by reference to the language itself, the specific

context in which that language is used, and the broader context of

the statute as a whole").        The statute's text and context make

clear that the meaning of "on behalf of" encompasses more than an

agency principle.




                                  - 18 -
          To start, a broader understanding of the phrase "on

behalf of" is necessary to give those words significance when read

in the context of the "so long as" clause.   The phrase — complete

with its neighboring words — is "by or on behalf of."         The

conjunction "or" suggests that "on behalf of" is an alternate

prepositional phrase to "by."     "By" is sufficiently broad to

account for acts performed by legal representatives of a party.

Dictionary definitions of "by" include both actions done "through

the direct agency" of a party and those done "through the medium

of (an indirect or subordinate agent)."      See Webster's Third

International, supra at 307.     These meanings accord with our

commonsense understanding of the term as used in connection with

court filings.   A motion filed "by" a party, for instance, is

ordinarily understood as capturing motions filed at the direction

of a party (say, by a party's lawyer).       Accordingly, to give

meaning and effect to the phrase "on behalf of," the phrase must

mean something more than the simple memorialization of an agency

principle that is already captured in the word "by."   See United

States v. Menasche, 348 U.S. 528, 538-39 (1955) ("It is our duty

'to give effect, if possible, to every clause and word of a

statute.'" (quoting Inhabitants of Montclair v. Ramsdell, 107 U.S.

147, 152 (1883))).

          Next, the "so long as" clause's reference to "criminal

order[s]" makes pellucid that the phrase "on behalf of" means "in


                             - 19 -
the interest of" or "for the benefit of."           Unlike civil protection

orders — which are sought by a petitioner either by bringing an

independent civil action or by motion in an ongoing civil case —

"[c]riminal    protection    orders"     are     often   issued    "as   bail

conditions or as conditions of release to protect the victim during

the pendency of a criminal case."        Off. on Violence Against Women,

U.S. Dep't of Just., 2018 Biennial Report to Congress on the

Effectiveness of Grant Programs Under the Violence Against Women

Act           148          (2018),             https://www.vawamei.org/wp-

content/uploads/2020/07/rtc_entire_final_oct2019.pdf.               At    the

time of the VAWA's enactment — as now — states used no-contact and

stay-away orders in criminal cases as a means of addressing the

problem of domestic abuse.5        See Model Code on Domestic and Family

Violence § 208 (Nat'l Council of Juv. & Fam. Ct. Judges 1994)

("Before releasing a person arrested for or charged with a crime

involving domestic or family violence . . ., the court or agency

having    authority   to    make     a   decision     concerning    pretrial

release . . . may impose conditions of release or bail on the

person to protect the alleged victim," including no-contact and

stay-away orders);    see also Developments in the Law              —    Legal


      5Maine furnishes an example.   That state has instituted a
civil petition process for those seeking orders of protection.
See Me. Rev. Stat. Ann. tit. 19-A, § 4005. It has, however, also
statutorily authorized courts to issue sua sponte protection
orders as a condition of pretrial release in criminal cases
involving crimes between family members. See id. tit. 15, § 321.


                                    - 20 -
Responses to Domestic Violence, II. Traditional Mechanisms of

Response to Domestic Violence, 106 Harv. L. Rev. 1505, 1514 & n.54

(1993) (explaining that jurisdictions may use no-contact orders as

a condition of bail or pretrial release); Catherine F. Klein &

Leslye E. Orloff, Providing Legal Protection for Battered Women:

An Analysis of State Statutes and Case Law, 21 Hofstra L. Rev.

801, 1167 & n.2259 (1993) (observing that states are "increasingly

placing conditions on bail and pretrial release for domestic

violence   perpetrators"   and   collecting   relevant   state   laws).

Congress must have been aware of this praxis when it legislated

the VAWA as the federal response to the issue of domestic violence

and must have intended that the "protection order" definition

encompass no-contact and stay-away orders imposed as conditions of

release or bail.   See Voisine v. United States, 579 U.S. 686, 699

(2016) (inferring from state-law background against which Congress

enacted federal ban on firearm ownership that Congress intended

crime to encompass individuals with prior misdemeanor convictions

for reckless use of force against a domestic relation).

           Viewed against this backdrop, the reference to "criminal

order[s]" in the "so long as" clause supplies strong evidence that

"on behalf of" is not narrowly circumscribed by agency principles.

Those orders are typically issued either at a prosecutor's behest

or sua sponte by the court (and not at the request of a victim).

See Jeannie Suk, Criminal Law Comes Home, 116 Yale L.J. 2, 16-17


                                 - 21 -
(2006)   ("In   most   jurisdictions   today,    criminal   courts   issue

protection orders at the prosecutor's request as a condition of

pretrial release after a [domestic violence] arrest."); Christine

O'Connor, Domestic Violence No-Contact Orders and the Autonomy

Rights of Victims, 40 B.C. L. Rev. 937, 946-47 (1999) (explaining

that criminal protection orders are criminal no-contact orders

that courts may issue "as part of another criminal proceeding,

such as [a] bail determination, with the state acting as a party").

A narrow construction of the phrase "on behalf of" would — all

things considered — be unreasonable as it would nullify Congress's

apparent intent to include "criminal order[s]" in the definition's

sweep.   "Everything depends on context, and when read in context,"

Brown, 720 F.3d at 68, the phrase "on behalf of" in the "so long

as" clause must mean "in the interest of" or "for the benefit of."

           If more were needed — and we do not think that it is —

our reading of the phrase "on behalf of" is consistent with the

apparent purposes of the "so long as" clause and the "protection

order" definition generally.       The legislative history suggests

that the "so long as" clause may well have been intended to exclude

orders issued sua sponte by courts without any indication that a

particular person was seeking protection.        Congress, when enacting

the VAWA, was skeptical of so-called "mutual protection orders,"

which are protection orders running against those who sought

protection orders in the first place.           See Catherine F. Klein,


                                - 22 -
Full Faith and Credit: Interstate Enforcement of Protection Orders

Under the Violence Against Women Act of 1994, 29 Fam. L. Q. 253,

266 (1995).   When it enacted a full faith and credit provision to

require that jurisdictions enforce protection orders of other

jurisdictions, Congress purposefully denied full faith and credit

status to protection orders that were "issued by a court against

a    person    who . . . filed         a      written      pleading      for

protection . . . if the order was issued sua sponte by the court

or if it was not based on specific findings that each party was

entitled to an order."   H.R. Rep. 103-395, at 35-36 (1993); see 18

U.S.C. § 2265(c) (excluding "protection order issued . . . against

one who has petitioned, filed a complaint, or otherwise filed a

written pleading for protection against abuse" if "no cross or

counter petition, complaint, or other written pleading was filed

seeking such a protection order").          Our reading of the "so long

as" clause similarly removes from the catch-all category's domain

any order that does not respond to the interests of "a person

seeking protection."

          We add, moreover, that a broad reading of "on behalf of"

is consistent with Congress's intent to afford the "protection

order" definition expansive scope.          The definition's scope sets

the boundaries for the reach of the VAWA's criminal provisions

addressing interstate abuse using the term "protection order."             A

broad   definition   furthers    the       original     purpose   of   those


                                - 23 -
provisions, which were enacted to address domestic abusers who had

theretofore escaped both the reach of state law enforcement and

the jurisdiction of state court orders.           See S. Rep. No. 103-138,

at 61-62 (1993) (explaining domestic violence as an interstate

issue that justified "requir[ing] one State to enforce the 'stay-

away'   order   of   another"   and   warranted    imposition   of   federal

penalties to address "abusers who cross State lines to continue

abuse");   S.   Rep.   No.   101-545,    at   39-40   (1990)    (describing

interstate crimes as intended to "clos[e] loopholes created by the

division of criminal law responsibilities among the States").             To

this end, Congress's changes to the "protection order" definition

since the VAWA's enactment served only to expand its breadth.            See

Violence Against Women and Department of Justice Reauthorization

Act of 2005, Pub. L. 109-162, § 106, 119 Stat. 2960, 2982 (2006)

(adding, among other things, term "restraining order" and word

"any" before "other order"); 151 Cong. Rec. S13,749, S13,763 (2005)

(explaining in section-by-section analysis that changes were made

to "clarify that courts should enforce the protection orders issued

by civil and criminal courts in other jurisdictions").

           It would be nothing short of quixotic to read "on behalf

of" narrowly and leave unpunished (under the VAWA) violators of

criminal orders sought by prosecutors to protect victims of abuse

of the kind intended by Congress to come under the carapace of the

VAWA, simply because the victim or her legal representative may


                                  - 24 -
not specifically have requested such orders.                     To be sure, some

orders issued sua sponte or at the request of prosecutors might be

considered "restraining order[s]" and, thus, included within the

"protection order" definition.              See Cline, 986 F.3d at 876.           But

a related penalty provision for the crime of stalking under the

VAWA indicates that Congress considered the terms "restraining

order" and "no-contact order" to refer to distinct types of orders.

See 18 U.S.C. § 2261(b)(6) (punishing whoever "commits the crime

of stalking in violation of a temporary or permanent civil or

criminal injunction, restraining order, no-contact order, or other

order described in section 2266").                     It would be implausible

(indeed,    senseless)          for   Congress    to   have    excluded    from   the

"protection order" definition no-contact orders issued in criminal

proceedings that would not otherwise be considered "restraining

order[s]," solely because they had not been requested by a victim

or her attorney.             We can discern no plausible reason as to why

Congress would disparately apply such a limitation to exclude, for

example,        sua    sponte    no-contact      orders   but    not    sua   sponte

restraining orders.             The interpretation of a criminal statute

cannot be hung on so wobbly a hook.                Cf. Caron v. United States,

524 U.S. 308, 316 (1998) ("The rule of lenity is not invoked by a

grammatical possibility. It does not apply if the ambiguous reading

relied     on     is    an    implausible     reading     of    the    congressional

purpose.").


                                        - 25 -
             In this instance, all roads lead to Rome.                Consistent

with   the   various    interpretive       modalities     explored    above,   we

conclude that the phrase "on behalf of" in the "so long as" clause

must mean "in the interest of" or "for the benefit of" a person

seeking protection.      With this meaning in place, the prosecutor's

request for no-contact and stay-away provisions easily satisfies

the requirement that such a request be made "on behalf of" a

victim.   We hold, therefore, that the No-Contact Order constitutes

a "protection order" as defined in section 2266(5).

                                       D

             The defendant's contrary arguments are unconvincing.

Only one warrants discussion.

             The defendant dwells at great length on how certain state

procedures      for    obtaining     civil     protection        orders   afford

significant safeguards       to alleged abusers.            But he fails to

persuade us that either the VAWA's text or any other reliable

indicia of congressional intent suggest that court orders can only

satisfy   the   statutory   definition        if   they   are    accompanied   by

procedural trappings peculiar to civil cases.                   In fact, neither

the elements of the crime nor the definition of "protection order"

require a protection order that was issued following notice and an

opportunity to be heard.           Cf. United States v. Hicks, 389 F.3d

514, 535 (5th Cir. 2004) (rejecting challenge to conviction for

possessing firearms while subject to restraining order premised on


                                     - 26 -
validity of order because criminal statute does not "indicate[]

that it applies only to persons subject to a valid, as opposed to

an   invalid,   protective   order"    (emphasis   omitted));   18    U.S.C.

§ 922(d)(8)(A) (requiring for firearm-related charge for persons

subject to restraining order that such order be "issued after a

hearing of which such person received actual notice").

           That ends this aspect of the matter.         We conclude that

the no-contact and stay-away provisions of a conditional release

order may, under certain circumstances, constitute a "protection

order" as defined in 18 U.S.C. § 2266(5).            Those circumstances

require that the order be "issued in response to a complaint,

petition, or motion filed by or on behalf of a person seeking

protection."    See id.   That compendium of circumstances, however,

does not require that the person seeking protection herself seek

protection directly in the form of a court order.           Instead, such

a person need only be found to be "seeking protection," and a court

order may be sought by a prosecutor on her behalf when it aids her

protection.     That is plainly what transpired here.                We thus

conclude that the district court did not err in refusing to dismiss

the indictment based on the defendant's definitional challenge.

                                  III

           We need not linger long over the defendant's argument

that the indictment should have been dismissed because his due

process   rights   were   infringed.      The   defendant   premises    this


                                 - 27 -
argument on the assertion that he did not receive constitutionally

appropriate notice of the potential for federal prosecution if he

violated the No-Contact Order.    His assertion does not withstand

scrutiny.

            In his reply brief, the defendant clarifies that he does

not rely on statutory vagueness as a ground for his failure-of-

notice claim.    This means that he has foregone any argument that

sections 2262(a)(1) and 2266(5) failed to give him notice because

they used "terms so vague that men of common intelligence must

necessarily guess at [their] meaning and differ as to [their]

application."    United States v. Lanier, 520 U.S. 259, 266 (1997)

(quoting Connally v. Gen. Constr. Co., 269 U.S. 385, 391 (1926)).

He argues, instead, that he should have received actual notice of

any federal penalties for violating the No-Contact Order when it

was imposed.

            Because — as the defendant implicitly concedes — the

statute is not unconstitutionally vague, the statute itself gave

constitutionally adequate notice to the defendant that crossing

state lines to engage in conduct prohibited by a protection order

would subject him to federal prosecution.      See United States v.

Jahagirdar, 466 F.3d 149, 154 (1st Cir. 2006) ("Indulging the

acceptable fiction that perpetrators closely read statutes before

acting, this statute gave [the defendant] ample warning that he

was courting violation.").       The No-Contact Order was such a


                               - 28 -
"protection order" according to the plain language of section

2266(5).    See supra Parts II(B)-(C).       Such "plain language," which

a person of ordinary intelligence would understand to include

orders like the No-Contact Order, "constitutes a constitutionally

sufficient warning."       United States v. Arcadipane, 41 F.3d 1, 5

(1st Cir. 1994); see Sabetti v. Dipaolo, 16 F.3d 16, 18 (1st Cir.

1994) (explaining that even criminal provisions with "run-of-the-

mill statutory ambiguities" typically do not create "fair notice"

violations unless the provisions criminalize conduct generally

considered    innocent).     Fair    warning   requires   no   more.     See

Arcadipane, 41 F.3d at 5 ("Fair warning . . . does not mean that

the first bite is free, nor does the doctrine demand an explicit

or personalized warning.").

                                      IV

            We need go no further. For the reasons elucidated above, we hold

that the no-contact and stay-away provisions in a conditional release order

may, under certain circumstances, satisfy the VAWA's definition of a

"protection order" as set forth in section 2266(5). Because we find unfounded

the defendant's claim that those circumstances are absent here, his challenge

fails.   We likewise conclude that his due process challenge fails.    Hence,

we affirm both the district court's denial of the defendant's motion to

dismiss and the defendant's conviction.



Affirmed.


                                    - 29 -